department of the treasury internal_revenue_service washington d c date cc dom fs corp number release date uilc memorandum for from assistant chief_counsel field service cc dom fs subject portion of consolidated nol attributable to specified liability losses this memorandum responds to your memorandum dated date requesting advice on the portion of a consolidated_net_operating_loss cnol attributable to specified liability losses field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent s p year year dollar_figurex dollar_figurey dollar_figurez dollar_figureb dollar_figurexx dollar_figureyy dollar_figurezz dollar_figurebb facts s is one of several subsidiaries of p the affiliated_group files consolidated_returns in year the group had a consolidated_net_operating_loss cnol of dollar_figurex the aggregate separate taxable losses for all loss members was dollar_figurey s had a separate taxable loss of dollar_figurez and specified liability sl deductions of dollar_figureb in year the group had a cnol of dollar_figurexx the aggregate separate taxable losses for all loss members was dollar_figureyy s had a separate taxable loss of dollar_figurezz and sl deductions of dollar_figurebb s was a member of the consolidated_group in the loss_year and all potential carryback years some group members whose income was reported in the consolidated_return for the loss years filed separate returns in the potential carryback years issue whether norwest supports treating only a pro_rata share of the sl deductions of a member having a separate net_operating_loss nol as contributing to the group’s cnol conclusion norwest supports treating only a pro_rata share of the sl deductions of a member having a separate nol as contributing to the group’s cnol issue where the member that generated the sl loss is a member of the consolidated_group in both the loss years and the carryback years whether the amount of separate member sl deductions that the member contributes to the cnol can be carried back to separate_return years of other group members conclusion where the member that generated the sl loss is a member of the consolidated_group in both the loss years and the carryback years we agree that the amount of separate member sl deductions the member contributes to the cnol cannot be carried back to separate_return years of other group members discussion in 111_tc_294 date the tax_court addressed the issue of how to determine the amount of sl deductions under sec_172 to be included in the group’s cnol and thus eligible for 10-year carryback treatment under sec_172 the government argued based on sec_1_1502-12 -21 f that a consolidated_group member having sl deductions under sec_172 but net positive separate_taxable_income under sec_1_1502-12 contributes no amount of sl deductions to the group’s cnol instead that member’s sl deductions are exhausted against that member’s gross_income and no amount of its sl deductions are available for year loss carryback to any prior years of either that member or the group the tax_court agreed with the government 111_tc_105 date involved an issue closely analogous to that in intermet but involved another type of special sec_172 special deduction -- ie bank bad_debt deductions under sec_172 similar to the intermet court the norwest court interpreted sec_1_1502-12 and -21 f as requiring a separate member stacking rule and nol limitation or separate_entity approach in determining the 10-year carrybacks under sec_172 under this stacking rule a member’s bank bad_debt deductions are given priority over its non bank bad_debt deductions by treating the non bank bad_debt deductions as offsetting the member’s income before its bank bad_debt deductions thereby preserving the member’s bank bad_debt deductions in its loss in applying this separate_entity approach the norwest court essentially viewed each member as having a separate nol a member having net positive taxable_income effectively had a zero separate nol that member contributed no deductions to the cnol however a member having a separate nol did contribute deductions to the cnol the greater the separate nol of the member the more deductions that member contributed to the cnol the norwest court relied on 31_fedclaims_598 aff'd 59_f3d_181 in amtel the court of federal claims held that a separate_entity approach applied in determining whether the sec_172 product_liability deductions of a member having separate_taxable_income that was not in the group in the carryback years was determined on a single entity basis or a separate_entity basis in so holding the amtel court reasoned that each member of a consolidated_group had a separate nol with independent significance for tax purposes the norwest court citing to amtel stated that the separately determined losses of each member do not lose their distinct character to the extent that such distinct character is important upon consolidation furthermore the norwest court applied a separate_entity approach for determining each loss carryback at issue even for that portion of the cnol attributable to members in the group in the carryback years to which the separate_return_limitation_year srly provisions did not apply 1norwest involved sec_172 bank bad_debt losses whereas intermet involved sec_172 sl losses however both types of losses are subject_to special 10-year carryback rules involving similar stacking and nol limitation rules the norwest court concluded that each member having a separate nol contributed a pro_rata share of deductions to the cnol the pro_rata share of sl deductions that each member having a separate nol contributed to the cnol was determined by multiplying a the member’s sl portion of its separate taxable loss by b the ratio that the cnol bore to the sum of the separate taxable losses of all members having separate taxable losses the aggregate amount of the pro_rata shares of all members having separate nols that incurred sl deductions comprised the total amount of sl losses of all the group members ie members having separate nols as well as other members included in the cnol it is important to note that the norwest court's approach did not limit the amount of the sl deductions contributed by a member having a net separate loss only to the portion of the cnol attributable to that member the court's opinion thus effectively offsets one member's income proportionately between another member's sl and non sl deductions in norwest the taxpayer argued as the taxpayer in the intermet case similarly argued that the sec_172 stacking rule and nol limitation should be applied by essentially treating all group members as a single_taxpayer single entity approach under a single entity approach all group members’ deductions would be treated as contributing to the cnol to the extent any cnol existed the norwest court clearly indicated that the sec_172 stacking rule and nol limitation under which a single corporation’s use of sl losses is maximized is not to be construed as providing that an entire consolidated_group is treated as a single corporation to thereby maximize the group’s sl losses to the contrary the court applied a separate_entity approach member by member approach and viewed any application of a single entity approach as inappropriate to determine the group’s sl loss the consolidated_return_regulations arguably provide that a consolidated_group does not determine its sl loss on a single entity basis sec_1_1502-12 -21 f specifically provide that except for certain expressly provided consolidated items a member determines its separate_taxable_income in accordance with the provisions of the code covering the determination of the taxable_income of separate corporations in making this determination a member uses its own separate methods_of_accounting see sec_1_1502-12 -17 under sec_63 taxable_income concepts a member determines its gross_income and deductions on a separate member basis for a current tax_year for a member having more gross_income than deductions on a separate member basis for the year the member’s gross_income absorbs its deductions which are exhausted in that year as a result none of its deductions are available to be carried back by the group or by any member to any_tax period let alone a tax period tax years preceding the tax_year of the loss for a member having more deductions than gross_income on a separate member basis for the year the member’s income does not totally absorb its deductions as a result that member contributes deductions to the group’s cnol although united dominion industries inc v united_states ustc big_number w d n c date arguably provides contrary authority in this area we believe the district court’s decision in united dominion industries is incorrect united dominion industries is a case related to the amtel case in amtel a corporation had recently become affiliated with a group that had filed a consolidated_return the new member had sl deductions but had separate_taxable_income so no amount of the cnol was apportioned to this member thus such member was precluded from offsetting any of its income in any of its carryback years this holding of the amtel court reached a correct result however in the united dominion industries case those same sl deductions of that same member were then effectively considered sl deductions of the group ie of the other group members the court thus allowed these sl deductions which the court viewed as part of the cnol to become a loss carryback for a 10-year period to offset the income of the other group members as a result these other group members derived the benefit of these sl deductions even though these other group members did not generate the sl deductions and even though the member that did generate these sl deductions was not in the group in the 10-year carryback period as discussed above intermet and norwest support a position that only members having separate nols contribute sl deductions to the cnol norwest supports the conclusion that the group's cnol must be proportionately allocated between a member's sl and its non sl deductions to determine the portion of the cnol comprised of the member's sl deductions discussion - issue we agree with you that where the member that generated the sl loss was a member of the consolidated_group in both the loss years and the carryback years the amount of the sl deductions that the member contributes to the cnol which is included in the cnol may be carried back to consolidated_return years of the group see sec_1_1502-21 however the sl deductions of that member cannot be carried to the separate_return years of other group members only the portion of a cnol attributable to a member under sec_1_1502-79 can be carried back to the separate_return_year of that member although united dominion industries may indicate otherwise we believe the district court’s decision in united dominion industries is incorrect see above case development if you have any questions please call by steven j hankin special counsel corporate field service division
